DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 4, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks p. 6, filed Feb. 4, 2021, with respect to the rejection of claim 7 under 35 USC 112(a) and (b) have been fully considered and are persuasive, in view of amendment of the claim.  The 35 USC 112(a) rejection of claim 7 has been withdrawn, and the 35 USC 112(b) rejection of claim 5 has been withdrawn.
Applicant's arguments filed Feb. 4, 2021 regarding the 35 USC 103 rejection of claims 1-3 and 5-7 have been fully considered but they are not persuasive.  Note: as pointed out by Applicant, the patent publication number of Ego should be US 2011/0242346. Applicant argues A that the combination of Ego and Hasagawa does not teach, suggest or render obvious, the feature “ wherein the at least feature point in a first image of the pair of images is a point at which one of a color or luminance changes with respect to the at elast one feature point in a second image of the pair or images” as recited in amended independent claim 1. Applicant agrees (p.8, 1st para.) that Ego describes that the object detection section 180 detects the object from the left live view image and the right live view image, and further that the object correspondence detecting section 181 detects the correspondence relationship of the detected object between the left live view image and the right live view image. Applicant argues that . 
Examiner disagrees with this latter statement. Ego discloses that the color and luminance of the image signal is obtained from a CCD image sensor [0103] and the digital signal processing section 142 forms a YUV signal, which is constituted of a luminance signal Y and color difference signals Cr and Cb [0106].  Such signals are used in the extraction of a feature point in each image of the pair of images (step s2 of Fig. 4, para. [0018]). Note that for an object photographed from a left view and from a right view, it is inherent that a particular point will have a different luminance and/or color in each of the views, because of different amounts and color combinations of ambient light, lamps, or different reflection or diffusion of light along the path of light to the left or right imaging element (14). See for example Horikawa et al. (US 2013/0308011), Fig. 4 and para. [0061] “That is, as for the specular reflection light, even at the same position, a light amount which is measured changes in dependence on the spatial position of the image pickup apparatus”.  Therefore, one of ordinary skill in the art, e. g. an optical engineer, would recognize that when extracting a feature point in each of the pair of images, a feature point in a first image (e. g. from the left imaging element) is a point at which one of  a color or luminance changes with respect to the feature point in a second image (e. g. from the right imaging element).  These citations disclose the same feature in amended claim 7.  
Applicant further argues B that claims 2-3 and 6 are not taught, suggested or rendered obvious over the combination of Ego and Hasagawa based at least on the dependence on claim 1; however as shown above all the features of claim 1 are disclosed or taught by these references. 
Applicant further argues C  that claim 4 is not taught, suggested or rendered obvious over the combination of Ego and Hasagawa based at least on the dependence on claim 1; however as shown above all the features of claim 1 are disclosed or taught by these references, and  the additional limitations of claim 4 are taught by Sjogren as described in the previous Office Action.

Claim Interpretation
Applicant has amended the claims to remove the clauses “a feature point extraction unit”, “an image displacement amount acquiring unit”, “ a ranging unit” in claims 1 and 7 and “a processing unit” in claim 7. Therefore, the claims are no longer interpreted under 35 USC 112(f). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ego                     (US 2011/02422346) in view of Hasegawa et al. (US 2015/0124060).
With regard to claim 1, Ego discloses An image capture device (Fig. 3), comprising:
a pair of imaging elements  (14) wherein the pair of imaging elements is configured to capture a pair of images; 
circuitry (including object detection section 180) configured to extract at least one feature point in each image of the pair of images (step s2 in Fig. 4a, para. [0118]); the color and luminance of the image signal is obtained from a CCD image sensor [0103] and the digital signal processing section 142 forms a YUV signal, which is constituted of a luminance signal Y and color difference signals Cr and Cb [0106].  Such signals are used in the extraction of a feature point in each image of the pair of images (step s2 of Fig. 4, para. [0018]). Note that for an object photographed from a left view and from a right view, it is inherent that a particular point will have a different luminance and/or color in each of the views, because of different amounts and color combinations of ambient light, lamps, or different reflection or diffusion of light along the path of light to the left or right imaging element (14). See for example Horikawa et al. (US 2013/0308011), Fig. 4 
and  (with object correspondence detecting section 181)  is configured to calculate an image displacement amount (parallax)
wherein the calculated image displacement amount is a distance between corresponding feature points of the pair of images (para. [0119], step s6 Fig. 4a); and
 (with distance calculating section 182) configured to measure a distance to an object based on a parallax obtained from the pair of images 
wherein the parallax is based on the calculated image displacement amount (para. [0119]).
Ego does not disclose that the imaging elements have (optical) axes perpendicular to light receiving surfaces that cross each other. However, in the same field of endeavor, Hasegawa teaches an image capture device (see Fig. 1 and para. [0072]) comprising:
A pair of imaging elements (102a, 102b) in which (optical) axes perpendicular to light receiving surfaces thereof cross each other, and
A ranging unit (distance measuring unit para. [0028])  for measuring a distance to an object on the basis of a parallax obtained from a pair of images captured by the pair of imaging elements
The configuration of the imaging elements with crossing optical axes improves accuracy of the distance measurement by reducing aberration (Hasegawa para. [0014], [0017]). Therefore it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the pair of  imaging elements in the image capture device of Ego, with optical axes crossing each other as taught by Hasegawa et al. 
With regard to claims 2-3, Ego discloses that each of the pair of imaging element comprises an imaging lens (130F) configured to condense (focus) light and guide the light to the each of imaging elements (sensors 134).
With regard to claim 6, Ego discloses that the distance information is calculated in accordance with the parallax with respect to corresponding points imaged from the right imaging sensor and from the left imaging sensor [0086]. Note that the parallax is itself a form of distortion amount between the pair of images.
With regard to claim 7, Ego discloses An image capture device (Fig. 3), comprising:
a pair of imaging elements  (14) wherein the pair of imaging elements is configured to capture a pair of images; 
circuitry (including object detection section 180) configured to extract at least one feature point in each image of the pair of images (step s2 in Fig. 4a, para. [0118]); the color and luminance of the image signal is obtained from a CCD image sensor [0103] and the digital signal processing section 142 forms a YUV signal, which is constituted of a luminance signal Y and color difference signals Cr and Cb [0106].  Such signals are used in the extraction of a feature point in each image of the pair of images (step s2 of Fig. 4, 
an image displacement amount acquiring unit (object correspondence detecting section 181)  is configured to calculate an image displacement amount (parallax)
wherein the calculated image displacement amount is a distance between corresponding feature points of the pair of images (para. [0119], step s6 Fig. 4a); and
a ranging unit (distance calculating section 182) configured to measure a distance to an object based on a parallax obtained from the pair of images 
wherein the parallax is based on the calculated image displacement amount (para. [0119])
with a  processing unit (183), configured to perform recognition of a shape of the object based on the measured distance and the pair of images (step s13 of Fig. 4A, judgment as 
Ego does not disclose that the imaging elements have (optical) axes perpendicular to light receiving surfaces that cross each other. However, in the same field of endeavor, Hasegawa teaches an image capture device (see Fig. 1 and para. [0072]) comprising:
A pair of imaging elements (102a, 102b) in which (optical) axes perpendicular to light receiving surfaces thereof cross each other, and
A ranging unit (distance measuring unit para. [0028])  for measuring a distance to an object on the basis of a parallax obtained from a pair of images captured by the pair of imaging elements
The configuration of the imaging elements with crossing optical axes improves accuracy of the distance measurement by reducing aberration (Hasegawa para. [0014], [0017]). Therefore it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the pair of  imaging elements in the image capture device of Ego, with optical axes crossing each other as taught by Hasegawa et al. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ego and Hasegawa as applied to claim 1  above, and further in view of Sjogren et al. (US 2004/0161072). Neither Ego nor Hasgawa specifically disclose that the image capture device comprises a lens barrel. However, Sjogren et al. teaches that a lens barrel holds a lens in order to focus an image onto an image sensing device (para. [0016]). Note that the orientation of the lens barrel (26)  in Fig. 1 of  Sjogren is rotated 180 degrees with respect to the figures of the instant application, so that after performing this rotation which does not alter the function, the light receiving surface of the image sensing device is parallel to the bottom surface of the lens barrel. It would have been obvious to one skilled in the art, e. g. an optical engineer, .
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.

Information Disclosure Statement
The information disclosure statement filed on Dec. 17, 2020 has been considered by the Examiner.  
 Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645